Interlocutory judgment affirmed, with costs. No opinion. Manning, Young, Lazansky and Hagarty, JJ., concur; Kelly, P. J., dissents, being of opinion that while a judgment directing an accounting and the return of the property might be proper if based upon a cause of action for breach of contract, he cannot agree that the evidence is sufficient to sustain the findings of fraud and misrepresentation on the part of defendant, appellant, in making the arrangement testified to, upon which the action is based.